                                                     919 Third Avenue
                                                    New York, NY 10022
                                                                                         ELECTRONICALLY FIT.FD
                                                       212.756.2000
                                                       212.593.5955 fax
                                                         www .srz.com
                                                                                        DOC#:
                                                                                     ._ ~Ar E FILED:                   ·
                                                                                                                            I
                                                                                                                           'I 1Jt~j          1
                                                                                                                                      - - ~~-1
Writer's Direct Number                                                                                                 Writer's E-mail Address
212.756.2093                                                                                                           Mark.Garibyan@srz.com


                                                               July 9, 2021
    BYECF

    Honorable Colleen McMahon
    United States District Judge
    United States District Court
    Southern District of New York
    500 Pearl Street
    New York, NY 10007

                      Re: Krull v. Annucci, 1:21-CV-03395
                          Initial Pretrial Conference                          f'l   ~   .-   7 ""   C   0
                                                                                                         , j   ~   .   •(<   -·   ~


    Dear Judge McMahon:

                    We write on behalf of Vladimir Krull, Plaintiff in the above-referenced matter, to
    respectfully request an adjournment of the initial pretrial conference, which is currently
    scheduled for July 15, 2021, to August 6, 2021. We are joined in this request by counsel for
    Defendants Anthony Annucci and Michele Harrington.

                    The Order Scheduling an Initial Pretrial Conference provides that "[i]f a
    conforming case management plan is submitted at least two business days prior to the scheduled
    initial conference and subsequently approved by the Court, the initial conference will be
    cancelled automatically." (Dkt. 46).

                    Since the Order was entered on April 26, 2021, the parties have jointly requested
    and received an extension until July 30, 2021 to file the case management plan. (Dkt. 61 ).
    Accordingly, the parties believe that adjourning the initial pretrial conference to August 6, 2021,
    or four business days after the parties file the case management plan, will best preserve judicial
    resources as it will give the Court an opportunity to review the parties' proposed case
    management plan and subsequently determine if an initial pretrial conference is necessary. 1

                                                                    Respectfully submitted,


                                                                      ~
                                                                    Mark L. Garibyan

    1
      Additionally, Plaintiff filed today a motion for reassignment of the case to the Southern District's White Plains
    courthouse (see Dkt. Nos. 62-64), and the Court's consideration of the motion may obviate the need to hold an
    initial pretrial conference next week.
          Case 1:21-cv-03395-CM Document 65 Filed 07/09/21 Page 2 of 2

July 9, 2021
Page 2

                                           Schulte Roth & Zabel LLP
                                           919 Third A venue
                                           New York, NY 10022
                                           (212) 756-2000
                                           mark.garibyan@srz.com

                                           Daniel R. Lambright
                                           Christopher T. Dunn
                                           New York Civil Liberties Union Foundation
                                           125 Broad Street, 19th Floor
                                           New York, NY 10004
                                           (212) 607-3300
                                           dlambright@nyclu.org
                                           cdunn@nyclu.org

cc: Counsel of Record (By ECF and Email)
